Hill, J.
1. In equity eases where extraordinary relief is sought, the trial court may hear, pass upon, and determine all demurrers at an interlocutory hearing before the appearance or first term. Ga. Laws 1925, p. 97.
2. The enforcement of the collection of a tax by the officers of a municipality who are only de facto officers will not be enjoined.
3. Other assignments of error are not insisted upon, discussed, or referred to in the brief of counsel for plaintiff in error, and will be treated as abandoned.
4. Applying the above principles, the court did not err in dismissing the petition on demurrer.

Judgment affirmed.


All the Justices concur, except Russell,' G. J., dissenting.

M. C. Few, for plaintiff. E. H. George, for defendants.